In an action to recover damages for personal injuries, medical expenses and loss of services, arising out of the alleged negligent placing of an empty milk box on the sidewalk, the defendants Wein and Grandview appeal from a judgment of the Supreme Court, Kings County, *647entered October 23, 1961 after trial, on a jury verdict in favor of the plaintiffs. Judgment reversed on the farts and a new trial granted, with costs to abide the event. In our opinion, the verdict was against the weight of the credible evidence. Beldoek, P. J., Ughetta, Brennan, Rabin and Hopkins, JJ., concur.